DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed March 8th 2022, with respect to the drawing objections, have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see page 11, filed March 8th 2022, with respect to the specification objections, have been fully considered and are persuasive.  The specification objections have been withdrawn. 
Applicant’s arguments, see page 12, filed March 8th 2022, with respect to the claim objections, have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see page 12, filed March 8th 2022, with respect to the 35 U.S.C. 112(b) rejections, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been withdrawn. 
Applicant’s arguments, see pages 12-18, filed March 8th 2022, with respect to the 35 U.S.C. 103 rejections, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 


Specification
The amended specification submitted on 03/08/2022 address’s the informalities mentioned in the prior office action and has been entered.

Drawings
The amended drawings submitted on 03/08/2022 address’s the informalities mentioned in the prior office action and has been entered.

Allowable Subject Matter
Claims 1-2,22-35 and 37-38 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, 
McNichols (US 8016089 B1), in view of Fegler et al. (US 7793970 B2), does not teach one or more handles designed to adjust and lock into a height and an angle to support the seat supporting structure based on the orientation of a back rest formed by one of the two frame components; or wherein each of the two frame components include a portion of a seating surface of the seat that is separate from the back rest such that the seating surface forms the seat bottom of the seat.


Regarding Claim 34, 
McNichols (US 8016089 B1), in view of Fegler et al. (US 7793970 B2), does not teach one or more handles designed to adjust and lock into a height and an angle to support the seat supporting structure based on the orientation of a back rest formed by one of the two frame components; or wherein each of the two frame components include a portion of a seating surface of the seat that is separate from the back rest such that the seating surface forms the seat bottom of the seat.

	Independent claim 34 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 35 and 37 are allowable by virtue of dependency on claim 34.

Regarding Claim 38, 
McNichols (US 8016089 B1), in view of Fegler et al. (US 7793970 B2), does not teach one or more handles designed to adjust and lock into a height and an angle to support the seat supporting structure based on the orientation of a back rest formed by one of the two frame components; or wherein each of the two frame components include a 

	Independent claim 38 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN CAUDILL/Examiner, Art Unit 3733                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733